IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1113
                               Filed May 20, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEVE THOMAS SCHNEIDER,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Carroll County, Gary L. McMinimee

(trial) and Thomas J. Bice (sentencing), Judges.



      The defendant appeals his convictions for six counts of sexual abuse in

the third degree. AFFIRMED.




      Alfredo Parrish and Andrew Dunn of Parrish, Kruidenier, Dunn, Boles,

Gribble, Gentry, Brown & Bergmann, L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Tyler Buller,

Assistant Attorneys General, and John Werden, County Attorney, for appellee.



      Heard by Tabor, P.J., and Bower and McDonald, JJ.
                                         2



MCDONALD, J.

       Steve Schneider was convicted of six counts of sexual abuse in the third

degree, in violation of Iowa Code sections 709.1 and 709.4 (2009), and

sentenced to forty years’ imprisonment. On appeal, Schneider raises numerous

challenges to his convictions, raining constitutional and procedural arrows on the

trial court and the trial as if he were raiding a slow-moving wagon train. We

conclude his numerous shots miss the mark or are otherwise better raised in

postconviction-relief proceedings. We pluck the missives from the sides of the

circled Conestogas and address them seriatim.

                                         I.

       In 2006, C.N. and her sister moved from Florida to Iowa to live with their

maternal grandparents while their mother, June, was deployed overseas for

military service. At the time, C.N. was eleven years old and in fifth grade.

       In 2008, Schneider, June’s brother, moved to another house on the

grandparents’ farm property. A fair interpretation of the evidence, when viewed

in the light most favorable to the verdicts, is Schneider began grooming C.N. as a

victim after moving to the property. C.N., her sister, and their cousins spent a

great deal of time at Schneider’s house hanging out and playing videogames.

The children frequently stayed overnight with Schneider, sleeping in the same

bed with him.    At some point, Schneider started to have “wandering hands.”

Schneider bought gifts for C.N., including a cell phone and bras. In January

2009 Schneider and C.N. had sexual intercourse for the first time. They had sex

frequently during the period February through June 2009. Schneider told C.N. to
                                          3



keep their “relationship” a secret because “nobody would understand.”            The

relationship ended in 2011 when C.N. and her sister moved back to Florida to

live with their mother. C.N. was sixteen at the time the relationship ended.

       In 2012, C.N. told her mother, June, that she had had a sexual

relationship with Schneider, but C.N. asked June not to do anything about it.

June contacted law enforcement in Florida, and they referred her to the

authorities in Iowa. June did not see Schneider in person until August 2013. At

that time, she confronted her brother about his relationship with C.N. Schneider

hung his head, slumped his shoulders, and said, “yeah, she’s right.”           When

June’s other brother, Dean, learned of the relationship, he also confronted

Schneider, asking if Schneider had slept with C.N. Schneider replied, “yes.”

       In December 2013 Schneider was charged with two counts of sexual

abuse in the second degree and four counts of sexual abuse in the third-degree.

In April 2014, Schneider filed a motion for a bill of particulars. The State filed its

amended and substituted trial information, charging Schneider with six counts of

sexual abuse in the third-degree, each count corresponding to one month for the

time period January through June 2009. The case was tried to a jury, and the

jury returned a guilty verdict on each count. After unsuccessfully moving for new

trial on various grounds, Schneider timely filed this appeal.

                                         II.

       Schneider first challenges the sufficiency of the evidence supporting his

convictions.   We review challenges to the sufficiency of the evidence for

correction of errors at law. See State v. Edouard, 854 N.W.2d 421, 431 (Iowa
                                         4



2014). “In reviewing challenges to the sufficiency of evidence supporting a guilty

verdict, courts consider all of the record evidence viewed in the light most

favorable to the State, including all reasonable inferences that may be fairly

drawn from the evidence.” State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012).

We will uphold a verdict if it is supported by substantial evidence.       See id.

“Evidence is considered substantial if, when viewed in the light most favorable to

the State, it can convince a rational jury that the defendant is guilty beyond a

reasonable doubt.” Id.

       Schneider first contends there was not sufficient evidence he performed a

“sex act” during the months of February through June 2009, corresponding to

counts II-VI of the amended trial information. Jury Instruction No. 15 defined a

“sex act” as “any sexual contact: . . . 2. By penetration of the penis into the

vagina or anus.” C.N. testified as follows:

              Q: And at that time when you say sexual contact, tell the jury
       what you mean by that? A: When I say sexual contact, I mean that
       his penis would go into my vagina or that would happen.
              Q: Did that happen in January 2009? A: Yes, sir.
              Q: Did it happen at least once in January 2009? A: Yes, sir.
              Q: How frequently did this start happening between you and
       Steve? A: This would happen almost every week but definitely
       every month that this sexual contact would happen.
              ....
              Q: Going on to February 2009, did you continue to have sex
       with your uncle. A: Yes, I did.
              Q: Did it happen at least once? A: It happened at least
       once, yes.
              ....
              Q: And then in March 2009, did you have sex with your
       uncle? A: Yes, sir.
              Q: And in April 2009 at least once? A: Yes, sir.
              Q: And in May 2009? A: Yes, sir.
              Q: And in June of 2009? A: Yes, sir.
                                        5



As we understand Schneider’s challenge, he does not contend that inserting his

penis into C.N.’s vagina is not a “sex act.” Instead he contends C.N. did not

explicitly testify that a “sex act” occurred every month.     In other words, he

challenges the form of the questions; for example, whether the question “And in

May 2009?” and the corresponding answer, “Yes, sir,” is sufficient to establish a

“sex act” occurred during that month.

      We conclude the argument is without merit. It is clear C.N.’s testimony

regarding each of the challenged months, when viewed in context of the

sequenced questions, related back to her definition of sexual contact.        The

specificity of C.N.’s testimony distinguishes this case from State v. Topete-

Duenas, No. 08-1381, 2009 WL 4114154, at *1 (Iowa Ct. App. Nov. 25, 2009),

upon which Schneider relies. In that case, the alleged victim was unable to

express with any specificity the contact between herself and the defendant. See

id. at *6. She did not know what the term “genital area” meant. See id. Neither

the alleged victim nor her mother elaborated on their meaning of the term

“inappropriate part.” See id. The jury was thus left to speculate whether a “sex

act” occurred.   In contrast, in this case, C.N. explicitly testified that “sexual

contact” meant “his penis would go into my vagina.” Such contact is a “sex act”

within the meaning of the instruction given. She clearly testified that “sexual

contact” occurred in each of the months corresponding to the different counts in

the amended trial information. The jury was not left to speculate here.

      Schneider next contends there was no direct testimony that he and C.N.

were not living together as husband and wife, an element of the offense. We
                                         6



conclude this challenge is without merit. There is no requirement that there be

“direct testimony” to establish each of the elements of the offenses. On the

contrary, the State may offer both direct and circumstantial evidence.          The

evidence showed that Schneider and C.N. were not living together at all on the

offense dates: she resided in her grandparents’ home, and he resided in a

separate home on the same farm property. The evidence also established that

Schneider was legally married to another, although they were separated and in

the process of divorcing. See Iowa Code § 595.19(2) (providing a marriage is

void when either party has a living husband or wife). On the offense dates, C.N.

was under fourteen years of age.         See Iowa Code § 595.2(2), (3) (setting

minimum age for legal marriage at sixteen). Schneider and the victim were also

blood relatives—uncle and niece. See Iowa Code § 595.19(1)(b) (providing that

marriage between uncle and niece is void). Jurors are not asked to check their

common sense at the courthouse doors. Viewing the evidence in the light most

favorable to the State, including all reasonable inferences to be drawn from the

evidence, there was sufficient evidence to establish Schneider and C.N. were not

living together as husband and wife on the offense dates. See Sanford, 814

N.W.2d at 615.

       In his final shot at the sufficiency of the evidence, Schneider contends

C.N.’s testimony is not credible and cannot support the verdicts. “Generally, the

credibility of witnesses is left to the jury.” State v. Mitchell, 568 N.W.2d 493, 503

(Iowa 1997). In State v. Smith, 508 N.W.2d 101, 103 (Iowa Ct. App. 1993), the

court recognized an exception to the general rule where “[t]he testimony of a
                                         7



witness may be so impossible and absurd and self-contradictory that it should be

deemed a nullity by the court.”      Relying on that principle, the Smith court

reversed the defendant’s convictions for sexual abuse and assault where “the

accounts of alleged abuse [were] inconsistent, self-contradictory, lacking in

experiential detail, and, at times, border[ed] on the absurd.” 508 N.W.2d at 103.

We have great faith in the competency of juries; the instances in which a court

should consider testimony a nullity due to credibility determinations are “limited.”

State v. Hobbs, No. 12–0730, 2013 WL 988860, at *3 (Iowa Ct. App. Mar. 13,

2013). In review of the record as a whole, we cannot conclude C.N.’s accounts

of abuse were inconsistent, contradictory, or absurd.        C.N.’s accounts and

testimony regarding the sex abuse were largely consistent. Her testimony was

corroborated by Schneider’s admissions to June, his sister, and Dean, his

brother. “The jury was free to believe or disbelieve any testimony as it chooses

and to give weight to the evidence as in its judgment such evidence should

receive.” State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993).

       Accordingly, we conclude Schneider’s challenges to the sufficiency of the

evidence fails.

                                        III.

       Schneider raises numerous claims of ineffective assistance of counsel.

Ineffective-assistance-of-counsel    claims    normally     are    preserved     for

postconviction relief actions to allow for a more thorough record to be developed

and to give counsel an opportunity to respond to the claim. See State v. Biddle,

652 N.W.2d 191, 203 (Iowa 2002). Such claims may be addressed on direct
                                        8



appeal if the record is sufficient to evaluate the claim. See State v. Finney, 834

N.W.2d 46, 49 (Iowa 2013); State v. Willis, 696 N.W.2d 20, 22 (Iowa 2005).

Although Schneider raises the claims under both the federal and Iowa

constitutions, he does not argue for a different standard under the Iowa

Constitution. “Where a party raises issues under the Iowa Constitution and the

Federal Constitution, but does not suggest a different standard be applied under

the Iowa Constitution, we generally apply the federal standard.” Edouard, 854

N.W.2d at 452.

       To establish his claim for ineffective assistance of counsel, Schneider

must establish that trial counsel failed to perform an essential duty and that this

failure resulted in prejudice. See State v. Westeen, 591 N.W.2d 203, 207 (Iowa

1999). To establish that counsel failed to perform an essential duty, Schneider

must establish “the attorney performed below the standard demanded of a

reasonably competent attorney.” Ledezma v. State, 626 N.W.2d 134, 142 (Iowa

2001). The attorney’s performance is measured against “prevailing professional

norms,” and it is presumed the attorney performed competently. See id. The

ultimate inquiry regarding prejudice is whether counsel’s allegedly deficient

performance caused a complete “breakdown in the adversary process” such that

the convictions are unreliable. See Strickland v. Washington, 466 U.S. 668, 687

(1984). This requires a showing “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.”   Collins v. State, 588 N.W.2d 399, 402 (Iowa 1998) (citation and
                                         9



quotation marks omitted). “A reasonable probability is a probability sufficient to

undermine confidence in the outcome of the defendant’s trial.” Id.

                                        A.

      In his first claim, Schneider contends his trial counsel provided

constitutionally deficient assistance by failing to object to twenty-seven allegedly

leading questions during the course of three-day trial. A leading question is one

that assumes a fact in controversy “so the answer may really or apparently admit

that fact.” Giltner v. Stark, 219 N.W.2d 700, 713 (Iowa 1974). Iowa Rule of

Evidence 5.611(c) provides “[l]eading questions should not be used on the direct

examination of a witness except as may be necessary to develop that witness’s

testimony.”   Nonetheless, leading questions may be proper and necessary

“where the witness is testifying as to some form of sexual abuse.” State v.

Mueller, 344 N.W.2d 262, 266 (Iowa 1983).

      We conclude Schneider has not established a breach of duty or resulting

prejudice. It is questionable whether all of the challenged questions were in fact

leading questions. In any event, an attorney does not have a duty to raise every

possible evidentiary objection. See State v. Pierson, 554 N.W.2d 555, 562-63

(Iowa Ct. App. 1996) (noting objections likely would not have succeeded and

counsel need not make every objection to satisfy the standard of normal

competency). More important, Schneider cannot establish prejudice. Even if an

objection to the form of the question were interposed and sustained, the

prosecutor would have had the opportunity to rephrase the question to obtain the

same testimony.    See e.g., State v. Frazer, 267 N.W.2d 34, 37 (Iowa 1978)
                                       10



(finding no prejudice to support motion for new trial where prosecutor rephrased

leading questions in response to objection); Williams v. State, No. 06-2036, 2008

WL 375096, at *2 (Iowa Ct. Feb. 13, 2008) (holding no Strickland prejudice

established where leading question did not affect the outcome of trial). Because

of this “[a]n almost total unwillingness to reverse for infractions has been

manifested by appellate courts.” Iowa R. Evid. 5.611(c), advisory committee’s

note to subdivision (c), citing 3 Wigmore on Evidence § 770.

                                       B.

      Schneider’s next constitutional shots target his counsel’s failure to object

to certain statements made by the prosecutor during opening and closing. We

apply the following standard to assess the prosecutorial misconduct claims:

              In analyzing the defendant’s ineffective-assistance-of-
      counsel claim, our first step is to assess whether the record
      demonstrates, as a matter of law, the existence or absence of a
      meritorious due process violation. Thus, we must consider whether
      the prosecutor was guilty of misconduct in the particulars identified
      by [defendant] and whether the record shows [defendant] was
      prejudiced, i.e., denied a fair trial.
              If the record is insufficient to make this determination, we
      must preserve the defendant’s ineffective-assistance claim for a
      fuller development of the pertinent facts. If, however, the record
      shows that either element is lacking as a matter of law, we will
      affirm [defendant’s] conviction without preserving his due process
      claim for a later postconviction relief action.

State v. Graves, 668 N.W.2d 860, 869–70 (Iowa 2003).

      “To show a denial of due process, the defendant must establish the

prosecutor’s misconduct deprived the defendant of a fair trial.”      Id. at 876.

Relevant factors include: “(1) the severity and pervasiveness of the misconduct;

(2) the significance of the misconduct to the central issues in the case; (3) the
                                        11



strength of the State’s evidence; (4) the use of cautionary instructions or other

curative measures; and (5) the extent to which the defense invited the

misconduct.” Id. at 877. “The most important factor under the test for prejudice

is the strength of the State’s case.” State v. Carey, 709 N.W.2d 547, 559 (Iowa

2006). We turn our attention to the particular statements challenged.

      Schneider contends the prosecutor made several statements during

opening and closing that elevated Schneider’s culpability to that of a deviant

responsible for multiple crimes against multiple victims. He notes the prosecutor

referred to Schneider as a “serial sexual abuser” and a sexual “predator.” Also,

when the prosecutor was referring to the modus operandi of sexual predators,

generally, the prosecutor used plural nouns, stating “troubled young girls are

exploited by predators” and “young girls who don’t know any better, young girls

who are needy, young girls with family issues” are victims of abusers. Finally,

during closing argument, the prosecutor told the jury the State chose to charge

six counts, one for each of the first six months of 2009, and stated, “You heard

the evidence. Also there could have been more counts.”

      We conclude Schneider failed to establish a threshold due process

violation. The prosecutor’s use of the term serial was not misconduct. “Serial,”

in a criminal context, is defined as “performing a series of similar acts over a

period of time.” Merriam-Webster Dictionary, available at http://www.merriam-

webster.com/dictionary/serial. While the defendant is certainly correct when he

argues the term “serial killer” implies multiple victims, that is due solely to the

nature of the offense—a victim can be killed only once—and not the denotation
                                        12



of the word “serial”. Here, the offenses were similar acts performed over a period

of time with the same victim; by definition the offenses were “serial.”        The

prosecutor thus did not engage in misconduct. The prosecutors use of the plural

nouns “girls,” “teenagers,” and “predators” in closing was used in making

generalities regarding predatory conduct in general—not as a suggestion that

Schneider had abused multiple individuals. It is not misconduct. See State v.

Carey, 709 N.W.2d at 560 (viewing the challenged remarks “in context”). Finally,

the statement “there could have been more counts” is not misconduct because

the evidence admitted would have supported more charges.             See State v.

Bowers, 656 N.W.2d 349, 355 (Iowa 2002) (finding similar statements not

improper and counsel not ineffective for not objecting).

      The defendant also claims the prosecutor improperly vouched for the

credibility of the witnesses. We disagree. The prosecutor’s comments on the

evidence were “proper subjects of discussion during closing arguments.” See

State v. Martens, 521 N.W.2d 768, 772 (Iowa Ct. App. 1994) (citing United States

v. Spivey, 859 F.2d 461, 466 (7th Cir. 1988)). The prosecutor commented on the

evidence; he did not personally vouch for any witness’s credibility. See id.; see

also Graves, 668 N.W.2d at 874 (allowing prosecutors the latitude to “argue the

reasonable inferences and conclusions to be drawn from the evidence” but not to

express personal beliefs); State v. Phillips, 226 N.W.2d 16, 19 (Iowa 1975)

(allowing prosecutors some latitude in analyzing evidence in closing arguments).

      Schneider also contends the prosecutor impugned the integrity of defense

counsel and intimated to the jury that defense counsel was trying to fool the jury.
                                        13



Specifically, Schneider aims at the prosecutor’s statements that the defendant’s

theory of the case was smoke and mirrors and crazy. We conclude Schneider

has failed to establish a due process violation.         A lawyer is entitled to

characterize an argument with an epithet as well as a rebuttal. See Williams v.

Borg, 139 F.3d 737, 745 (9th Cir 1998). The prosecutor’s comments do not

constitute misconduct as the statements were directed to the theory of the

defense and not at defense counsel. See, e.g., United States v. Ruiz, 710 F.3d

1077, 1086 (9th Cir. 2013) (characterizing defense theory as “smoke and mirrors”

was not directed at defense counsel and was not misconduct); Williams, 139

F.3d at 744-45 (characterizing defense argument as “trash” was not directed at

defense counsel and was not misconduct).

                                        C.

      We address the remainder of the defendant’s ineffective-assistance-of-

counsel claims.

      Schneider’s contention that his counsel rendered constitutionally deficient

performance for failing to interpose hearsay objections to two questions posed to

C.N. is without merit.     The challenged statements are not hearsay, and

Schneider has not established prejudice.

      We preserve for postconviction relief Schneider’s claim that his trial

counsel should have requested a change of venue because several of the jurors

knew the prosecutor and the defendant’s family and created “a substantial

likelihood a fair and impartial trial [could not] be preserved with a jury selected

from that county.” See State v. Newell, 710 N.W.2d 6, 33 (Iowa 2006); see also
                                         14



Iowa R. Crim. P. 2.11(10)(b).       We conclude the record is not sufficiently

developed to resolve this claim on direct appeal.

                                         D.

       Schneider contends the cumulative prejudice of the constitutional

violations denied him the right to a fair trial. See State v. Clay, 824 N.W.2d 488,

501 (Iowa 2012) (explaining that “if a claimant raises multiple claims of ineffective

assistance of counsel, the cumulative prejudice from those individual claims

should be properly addressed under the prejudice prong of Strickland”).           As

above-stated, Schneider failed to establish a breach of duty for the claims

addressed on direct appeal. There can be no cumulative prejudice within the

meaning of Clay from non-meritorious claims. See id. at 501-02 (listing five steps

dealing with multiple claims). Any further cumulative prejudice analysis must

occur in postconviction-relief proceedings with respect to the claim preserved

and any other such claims, if any, Schneider may assert in such proceedings.

                                         IV.

       Schneider next contends his convictions “violate his rights to due process

and to be free from double jeopardy” as protected by the federal and state

constitutions. Although phrased broadly, the crux of his argument is that the

amended and substituted trial information and the evidence at trial did not give

him “constitutionally sufficient notice” of the charges against him. See State v.

Davison, 245 N.W.2d 321, 324 (Iowa 1976); State v. See, 805 N.W.2d 605, 607

(Iowa Ct. App. 2011). Specifically, the month-long time frames for each count

charged did not provide sufficient specificity and notice regarding the offenses
                                          15



allegedly committed.     See Valentine v. Konteh, 395 F.3d 626, 637 (6th Cir.

2005). The argument is without merit.

       As a practical matter of proof, there is an inherent difficulty in “establishing

precise times and places of abuse to children.” State v. Yeo, 659 N.W.2d 544,

550 (Iowa 2003).     As a matter of substantive criminal law, “the State is not

required to prove the precise time and place” to establish sex abuse. See id.;

State v. Laffey, 600 N.W.2d 57, 60 (Iowa 1999) (noting “any uncertainty as to the

precise date is immaterial”); State v. Rankin, 181 N.W.2d 169, 172 (Iowa 1970)

(stating the State is not required to prove the exact date of a sexual offense).

The exact date and time and place are not elements of the offense. See State v.

Brown, 400 N.W.2d 74, 77 (Iowa Ct. App. 1986) (“The date fixed in the

indictment or information for the commission of a crime is not material, and a

conviction can be returned upon any date within the statute of limitations . . . .”);

State v. Griffin, 386 N.W.2d 529, 532 (Iowa Ct. App. 1986) (holding statute

defining second degree sexual abuse “does not make a particular time period a

material element of the offense”); see also Iowa Code § 709.4 (defining sexual

abuse in the third degree as performing a sex act “under any of the following

circumstances,” all relating to age, mental capacity, family relationship, but none

of which relate to a date or time); Iowa Criminal Jury Instruction 900.3 (allowing

for proof an act occurred “about” a date).       Thus sex abuse can be charged

without identifying a specific offense date but instead with an offense date range

covering a fairly large period of time. See Griffin, 386 N.W.2d at 532; State v.

McEndree, No. 12-0983, 2013 WL 3458217, at * (Iowa Ct. App. July 10, 2013)
                                         16



(encompassing the period between Thanksgiving 2000 and summer 2002).

Finally, as a matter of constitutional law, in Valentine, the court noted it “and

numerous others have found that fairly large time frame windows in the context

of child abuse prosecutions are not in conflict with constitutional notice

requirements.” 395 F.3d at 632 (including cases with periods up to three years).

       With those principles in mind, we turn to the amended and substituted trial

information and evidence adduced at trial. The trial information clearly identified

the date range for each of the counts. The one-month range for each count was

allowed under our substantive criminal law and provided constitutionally sufficient

notice of the charges against Schneider. See Yeo, 659 N.W.2d at 550-51; see

also Valentine, 395 F.3d at 632-33. The alleged conduct was identified with

sufficient specificity to provide Schneider with notice of the nature of the charges

and the evidence to be adduced at trial.       The trial information specified that

Schneider engaged in vaginal intercourse with C.N. almost daily during the

specified months. Vaginal intercourse falls within the meaning of a “sex act” as

defined in section 702.17(1).     At trial, C.N. testified when she said “sexual

contact” with Schneider she meant “his penis would go into my vagina.” At trial,

C.N. testified they had sex “almost every week but definitely every month that

this sexual contact would happen.” She also agreed she had sex with Schneider

in January, February, March, April, May, and June 2009—each of the specific

months of the trial information. We thus conclude Schneider had substantively

and constitutionally sufficient notice of the charges against him.
                                         17



                                         V.

       The defendant challenges the trial court’s voir dire.       “The scope and

manner of conducting voir dire are within the discretion of the trial court, and [we]

will not reverse unless there has been a clear abuse of that discretion.” See

State v. Oshinbanjo, 361 N.W.2d 318, 321 (Iowa 1984). Schneider is Caucasian.

C.N.’s father is African-American. C.N. is of mixed race. Knowing the racial

makeup of Carroll County and that it was unlikely there would be African-

American jurors, the court expressed concern whether inquiry into potential bias

should be made. During the pretrial conference, neither side objected to the

court making some general inquiry. At the beginning of trial, the court told the

attorneys the two general questions it planned to ask. Defense counsel stated

he didn’t think race “should be a factor” and didn’t think it “should even be

mentioned.” During discussion, the court noted its obligation to ensure a fair and

impartial jury and that the facts of this case implicated race and it needed to be

addressed.

       A trial court must inquire about racial prejudice when requested by a

defendant accused of a violent crime and the victim is a member of a different

race. See Rosales-Lopez v. United States, 451 U.S. 182, 192 (1981). For the

court not to make such an inquiry is an unconstitutional abuse of discretion. Id.

at 190. Here, the defendant at first acknowledged the potential problem, but later

objected to the questions.     Nonetheless, the district court decided to inquire

further. In this case, we conclude it is not material whether the defendant or the

court decided to conduct the inquiry.      An Illinois court stated it well: “In our
                                        18



society, there are a considerable number of people of all races who have strong

negative feelings about interracial relationships. It was important to know if any

of the prospective jurors had such negative feelings about these relationships

that he or she could not be fair and impartial.” People v. Clark, 664 N.W.2d 146,

152 (Ill. Ct. App. 1996). There was no abuse of discretion for the district court to

conduct such an inquiry here for the purpose of ensuring the integrity of the trial

process.

                                        VI.

       In addition to cumulative prejudice analysis regarding his claims of

ineffective assistance of counsel, Schneider contends the cumulative effect of all

errors denied him a fair trial. We find no error. We conclude Schneider was

provided with a fair trial. Cf. Carey, 165 N.W.2d 27, 36 (Iowa 1969) (finding

some merit in each of the assigned errors, so the cumulative effect was to deny a

fair trial); State v. Hardy, 492 N.W.2d 230, 236 (Iowa Ct. App. 1992) (finding

“several doses of unfair prejudice . . . when combined, denied” a fair trial). Here,

“the [alleged] errors, in the aggregate, do not come close to achieving the critical

mass necessary to cast a shadow upon the integrity of the verdict.” See United

States v. Sepulveda, 15 F.3d 1161, 1196 (1st Cir. 1993).

                                        VII.

       Finally, Schneider claims the court violated his due process rights by

denying his request for a full evidentiary hearing on his ineffective-assistance

claims raised in his motion for new trial. He argues the language “an opportunity

to be heard” in Iowa Rule of Criminal Procedure 2.24(2)(a) shows a hearing is
                                           19



intended. The court overruled the motion, noting the request for an evidentiary

hearing was “so trial counsel can testify regarding the claims of ineffective

assistance,” and concluding “[t]here has been no showing on this motion what

this testimony would be and it is not apparent to this court how any such

testimony would assist in the disposition of this motion.”        In his motion to

reconsider, Schneider argued he should have a hearing to allow counsel “to

explain their performance when the case is fresh in their mind and not years

down the road in post-conviction proceedings.”          Ruling on the motion to

reconsider, the court noted it previously ruled the allegations “did not

demonstrate facts showing any deficiencies in trial counsel’s performance.” The

court concluded “the requested hearing would amount to nothing more than a

fishing expedition,” and it would not be “an appropriate use of judicial resources

to hold a hearing for such an activity.”

       Due process requires “the opportunity to be heard at a meaningful time

and in a meaningful manner.” Matthews v. Eldridge, 424 U.S. 319, 333 (1976)

(emphasis added). A written motion may satisfy the requirement. See Sweet v.

Comm’r of Human Servs., 702 N.W.2d 314, 321 (Minn. Ct. App. 2005). We can

imagine there might be circumstances in which holding an evidentiary hearing in

conjunction with a motion for new trial may be expedient, but we cannot say the

district court abused its sound discretion in denying the request for an evidentiary

hearing in this case. Any further record necessary to support Schneider’s claims

can be pursued through postconviction-relief proceedings.
                                20



                               VIII.

For the foregoing reasons, we affirm the defendant’s convictions.

AFFIRMED.